DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant amended claims 1, 9, 11-13, 15, and 17-18.
3.	Applicant canceled claims 2-3, 8, and 19.
4.	Applicant newly added claims 20-22.

5.	Claim 13, Applicant amended A non-transitory storage medium storing a computer program, wherein when the computer program is executed, the method of claim 1 is performed, in which overcome the U.S.C 101 issue.


Allowable Subject Matter
6.	Claims 1, 4-7, 9-18, 20-22 are allowed.
7.        The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 9, 13, 15, the closest prior art record, Liu (US 2020/0015132) teaches a secondary cell management method, comprising: acquiring, by a first network element, trigger information; and managing, by the first network element, a secondary cell (SCell) for a user equipment (UE) according to the trigger information, wherein the acquiring, by the first network element, the trigger information comprises: 
However, Liu alone or in combination fails teaches or fairly suggest;
receiving, by the first network element, feedback sent by a second network element, wherein the feedback comprises the second network element refuses a change request sent by the first network element for changing a cell under the second network element to a first SCell: wherein the managing, by the first network element, the secondary cell for the UE according to the trigger information comprises: deciding, by the first network element, a SCell change according to the feedback, and wherein the first network element comprises a centralized unit, the second network element comprises a distributed unit..

Dependent claims 4-7, 10-12, 14, 16-18, and 20-22 are allowable for the same reason as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is 
(571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles N. Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL T VU/
Primary Examiner, Art Unit 2641